Name: Commission Regulation (EEC) No 2250/90 of 31 July 1990 fixing the minimum price applicable to dried grapes during the 1990/91 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 90 Official Journal of the European Communities No L 203/57 COMMISSION REGULATION (EEC) No 2250/90 of 31 July 1990 fixing the minimum price applicable to dried grapes during the 1990/91 marketing year as well as the countervailing charges to be imposed where that price is not observed agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (4) lists the prices and amounts to which the coefficient 1,001712 is applied under the system for the automatic dismantling of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commision for the 1990/91 marketing year must take account of the reduction resulting therefrom ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Community,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries ; Whereas a minimum import price must be fixed for currants and other dried grapes ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reduction coefficient for Article 1 1 . The minimum import price applicable to dried grapes during the 1990/91 marketing year shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No .L 49, 27. 2. 1986, p . 1 . (2) OJ No L 119, 11 . 5 . 1990, p . 66. 0 OJ No L 197, 27. 7. 1985, p . 10 . (*) OJ No L 83, 30. 3. 1990, p. 102. No L 203/58 Official Journal of the European Communities 1 . 8 . 90 ANNEX I Minimum import prices (ECU per tonne) CN code Description Minimumimport price 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 11    Currants 956,72 0806 20 12    Sultanas 1 000,88 0806 20 18    Other 1 000,88   Other : L 0806 20 91    Currants 854,39 0806 20 92    Sultanas 893,83 0806 20 98    Other 893,83 ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 11 (ECU per tonne) - - I 1 Import price applied Countervailing charge to be levied less than but not less than 956,72 947,16 9,56 947,16 928,02 28,70 928,02 899,32 57,40 899,32 870,62 86,10 870,62 135,98 2. Currants falling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 854,39 845,85 8,54 845,85 828,76 25,63 828,76 803,13 33,65 803,13 777,50 33,65 777,50 33,65 3 . Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 000,88 990,88 10,00 990,88 970,86 30,02 970,86 940,83 60,05 940,83 910,81 90,07 910,81 180,14 1 . 8 . 90 Official Journal of the European Communities No L 203/59 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 893,83 884,90 8,93 884,90 867,02 26,81 867,02 840,21 53,62 840,21 813,39 73,09 813,39 || 73,09